Citation Nr: 1213458	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for systemic residuals of dermatofibrosarcoma protuberans (claimed as sarcoma protuberans) of the left collarbone region, to include as a result of herbicide exposure in service.

2.  Entitlement to service connection for skin graft scarring, claimed as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  He has verified service in the Republic of Vietnam ("Vietnam") during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Indianapolis, Indiana, which the Veteran's claim of entitlement to service connection.

The Board has previously considered this matter.  In June 2010, the Board remanded the claim for additional development, specifically, to obtain an examination concerning the Veteran's claimed disability.  This was performed in July 2010, and in November 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the claim.  The claims folder has been returned to the Board for further appellate proceedings.

The Board notes that the issue of entitlement to service connection for skin graft scarring, claimed as a residual of the surgical excision of dermatofibrosarcoma protuberans of the left collarbone region, has been raised by the record and is a part of the issue certified on appeal.  The matter of entitlement to a separate rating for the residuals of skin graft donor site is also raised by the record and is referred to the RO for action deemed appropriate.


FINDINGS OF FACT

1.  The evidence of record reveals that dermatofibrosarcoma protuberans of the left collarbone region was diagnosed and treated in 1972 without recurrence.

2.  The Veteran is not shown by the probative evidence of record to have a current diagnosis of dermatofibrosarcoma protuberans of the left collarbone region or any systemic residuals thereof.

3.  Resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that the Veteran's skin graft scarring of the left collarbone region is a residual of his previous surgery to excise dermatofibrosarcoma protuberans in that area with skin graft, and was more likely than not the result of herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a current diagnosis of dermatofibrosarcoma protuberans of the left collarbone region or any systemic residuals thereof, to include as a result of herbicide exposure.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(e) (2011).

2.  The Veteran's skin graft scarring of the left collarbone area is a dermatological residual of previous surgical excision of dermatofibrosarcoma protuberans, and was a result of active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim of entitlement to service connection for dermatofibrosarcoma protuberans of the left collarbone region, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  With regard to the claim of entitlement to service connection for skin graft scarring of the left collarbone area, in light of the favorable decision for the Veteran in this case, any error in the timing or content of Veterans Claims Assistance Act of 2000 (VCAA) notice, if shown, would be moot and further discussion of the notice and duty to assist provisions will not be provided herein.

A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a letter dated November 2003, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection for dermatofibrosarcoma protuberans, as well as the division of responsibility between himself and VA for obtaining the required evidence.  This letter also requested that he provide any evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Since the Board has concluded that the preponderance of the evidence is against this portion of the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records and a VA examination report dated July 2010.  The claims folder also contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the skin examination report shows that the VA examiner reviewed the pertinent evidence of record, elicited from the Veteran his history of service and post-service skin abnormalities, performed a comprehensive physical examination and provided the results of the clinical evaluation.  For these reasons, the Board finds that the VA examination report is adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.


II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

A.  Entitlement to service connection for dermatofibrosarcoma protuberans of the left collarbone region, to include as a result of herbicide exposure in service.

The Veteran contends that dermatofibrosarcoma protuberans of the left collarbone developed as a result of herbicide exposure during active duty service in Vietnam and that he is therefore entitled to service connection.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, such as certain cancers, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or greater within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases consistent with chloracne, DM II (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchi, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  

Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

As an initial matter, a review of the Veteran's service personnel records demonstrates that he had ground service in Vietnam.  Therefore, because the Veteran's service records clearly demonstrate that he served in Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

Review of his service treatment records, however, reveals no complaints of, treatment for, or diagnosis of a skin cancer or benign tumor.  Although he now contends that he was diagnosed with a "cyst" during service, which developed into a sarcoma, the only evidence of record of a skin disorder in service is a March 1968 treatment record, which reveals that he was treated for what was diagnosed as contact dermatitis due to a change in soap.  His March 1969 service separation examination, however, revealed all systems to be within normal limits, including the skin and lymphatics.  There is also no evidence that the Veteran developed dermatofibrosarcoma protuberans within one year of his separation from service in March 1969.

The claims folder contains no treatment records relating to the Veteran's reported 1972 surgical excision of a dermatofibrosarcoma protuberans of the left shoulder region; the Veteran has reported that these records are unavailable due either to the retirement or death of the treating physician.  However, the claims folder contains copious private treatment records for other conditions, some of which refer to a previous excision of a sarcoma, including an August 1993 treatment record from Dr. Robert Gregory, which states that the Veteran underwent a related skin graft and there was no recurrence of the sarcoma. 
 
During a November 2004 VA general examination pursuant to the Veteran's claims of entitlement to service connection for multiple unrelated disorders, he reported that, in 1972, he was treated surgically for what was later diagnosed as dermatofibrosarcoma protuberans in the area of the left collarbone, proximal to the sternum.  He noted that it was an extensive local tumor, but did not involve bone or require a bone resection.  He added that it also did not involve any of the complicated nervous structures in the region, and reported that he had no complications following the procedure.

In July 2010, the Veteran was afforded a VA skin examination to determine whether he had a current diagnosis of dermatofibrosarcoma protuberans.  He told the examiner that he had previously discovered a bump to the left clavicle area, which subsequently became larger, resulting in surgical intervention with skin grafting.  It was specifically noted that the condition had resolved and there were no systemic symptoms.  It was also noted that the Veteran had undergone no treatment for a skin disease in the previous 12 months.  The examiner concluded that there was no current impairment of function due to the condition and diagnosed the Veteran with sarcoma protuberans, left clavicular area, status-post surgical intervention.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for systemic residuals of dermatofibrosarcoma protuberans of the left collarbone region, both on a direct basis and as a presumptive condition of herbicide exposure.  In this regard, as noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of dermatofibrosarcoma protuberans (or systemic residuals thereof) or had such a diagnosis at any point since filing for VA benefits in November 2003.  Moreover, there is no evidence of a continuity of related symptomatology following the removal of the sarcoma to support a finding of chronicity, as is required per 38 C.F.R. § 3.303(b).  

In addition to the medical evidence, the Board has also considered the Veteran's contentions that, because he developed the condition shortly after service, service connection on a presumptive basis is warranted.  While the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge (see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)) the Court has also held that a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as determining the difference between a cyst and a sarcoma, or that non-systemic surgical residual from dermatofibrosarcoma protuberans means that the disease itself is still active.  As a result, although the Board recognizes the Veteran's sincere belief that service connection is warranted for his claimed disorder, his assertions do not constitute competent medical evidence of the current existence of such disorder.  

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for systemic residuals of dermatofibrosarcoma protuberans of the left collarbone region, to include as a result of herbicide exposure.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 27 4 F.3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for skin graft scarring, claimed as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region.

The Veteran asserts, through his representative, that service connection is warranted for the scar in his left collarbone region, which he avers is a residual of the surgical excision of dermatofibrosarcoma protuberans in that area.  See Informal Hearing Presentation, January 2012.

As an initial matter, the Board notes that residuals from surgery for, or relating to, a service-connected disability may include scars.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In this case, although, as discussed above, there is no probative evidence of the current existence of dermatofibrosarcoma protuberans or the manifestation of the condition at any time during the appeals period, treatment reports of record lend support to the Veteran's claim that he was previously diagnosed and surgically treated for this disorder in 1972.

As noted above, during the July 2010 VA skin examination, although the examiner concluded that the Veteran's previous dermatofibrosarcoma protuberans had resolved without systemic residuals, she nonetheless observed a depressed area in the skin, approximately 7.5 cm x 12.0 cm x 1.2 cm, located just below the left clavicle.  The area was noted to be smooth, but sensitive to touch and slightly hypopigmented, but without skin breakdown.  She opined that this was a scar from the Veteran's surgery.

Based on a review of the evidence of record, and affording the benefit of the doubt to the Veteran, the Board concludes that his skin graft scarring of the left collarbone area is a dermatological residual of his previous surgical excision of dermatofibrosarcoma protuberans, a condition that was most likely the result of herbicide exposure in service.  In this regard, the Board finds the opinion of the July 2010 VA examiner to be persuasive in finding that the Veteran's current scarring of the left collarbone region is a residual of his previous dermatofibrosarcoma protuberans surgery.  Moreover, the Board finds no reason in this case to doubt the Veteran's credibility.

Accordingly, service connection for skin graft scarring, claimed as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region, is warranted.  

      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for systemic residuals of dermatofibrosarcoma protuberans  of the left collarbone region, to include as a result of herbicide exposure in service, is denied.

Service connection for skin graft scarring of the left collarbone region, claimed as a residual of surgical excision of dermatofibrosarcoma protuberans of the left collarbone region, is granted.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


